Citation Nr: 1301965	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  02-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to recognition of the appellant as a substituting party. 

2.  Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected chronic obstructive pulmonary disease (COPD) with bronchiectasis, for substitution purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel
INTRODUCTION

The Veteran had active service from March 1951 to March 1955.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In February 2003 the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding is of record and has been associated with the claims file.

The claim has previously come before the Board in December 2003, August 2006, May 2010 and September 2011.  On the first three occasions the Board remanded the claim for additional development.  In September 2011 the Board dismissed the claim due to the Veteran's death.  Shortly thereafter, the appellant, the Veteran's surviving spouse, filed a request to be substituted as the appellant for purposes of processing the claim to completion.  As explained below, the appellant is substituted for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  

The Board has reviewed the Veteran's physical claims file and the Veteran's Virtual VA electronic file to ensure a total review of the evidence.  



FINDINGS OF FACT

1.  The Veteran died in July 2011; the appellant was married to the Veteran for more than one year prior to death; the appellant filed a claim for substitution within one year of the Veteran's death and has been accepted as a qualified substitute claimant.  

2.  The Veteran's service-connected chronic obstructive pulmonary disease (COPD) with bronchiectasis was not manifested by FEV-1 of between 56 and 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method [DLCO(SB)] from 56 to 65 percent predicted at any time during the period on appeal; the record also does not demonstrating incapacitating episodes of infection of two to four weeks total duration per year, or daily productive cough with sputum that is at time purulent or blood-tinged and that requires prolonged antibiotic usage more than twice a year.  


CONCLUSIONS OF LAW

1.  The criteria for the substitution of the appellant in place of the now-deceased Veteran on the previously dismissed appeal involving entitlement to a rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD) have been met.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2012). 

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected chronic obstructive pulmonary disease (COPD) with bronchiectasis for substitution purposes have not been met for any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6600-6604 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the appellant's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated October 2001, February 2002, February 2004, September 2006 and February 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The Board does observe that it remanded the claim on several occasions to obtain a more thorough examination report.  An examination was scheduled, but the Veteran did not report.  Further examination is not possible.  Consequently, under the circumstances, VA has fulfilled its duty to assist and no further action is necessary to ensure compliance with the Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).   

With regard to the appellant's request to be substituted as the claimant, the Board notes that the duty to assist does not apply because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  In Manning, the United States Court of Appeals for Veterans Claims (Court) found that the duty to assist could have no effect on appeals that were decided on an interpretation of the law as opposed to a determination based on facts.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Moreover, because the appellant has been substituted for the Veteran, further issuance of notice letters is not required.  See Veterans Benefits Administration Fast Letter 10-30 (Aug. 10, 2010).  

Substitution Status

As a preliminary matter, the Board notes that the Board's September 2011 dismissal of the Veteran's appeal did not affect the right of an eligible person to file a request to be substitute as the claimant for purposes of processing the previously submitted claim for an increased rating for service-connected COPD to completion.  A request to be substituted as the claimant upon death of a claimant may be authorized under the provisions of 38 U.S.C.A. § 5121A (West Supp. 2011).  Those provisions state that when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claims(s) to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, §  212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2012), (substitution in case of death of a claimant who dies on or after October 10, 2008).  VA published a proposed rule on substitution on February 15, 2011.  See 75 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule).  Accordingly, after substitution, VA will continue to process the claim or appeal as if the claimant had not died.  

In this case, the Veteran died in July 2011.  In September 2011 the Board dismissed his pending claim for an increased rating for service-connected COPD.  The RO/AMC has indicated that the claimant submitted documentation requesting substitution under 38 U.S.C.A. § 5121A in November 2011.  In a January 2012 determination, the RO concluded that the appellant was the eligible surviving spouse for the purposed of processing the claim on appeal to completion.  

The record reflects that the appellant was married to the Veteran in October 2004, more than a year prior to his death in July 2011.  Furthermore, as the claimant filed her application for substitution less than one year after the Veteran's death, the Board finds that she has met the requirements for substitution in the case of death under 38 U.S.C.A. § 5121A (West 2002 & Supp. 2012).  Accordingly, the appellant is substituted for purposes of processing the claim to completion.  

Increased Rating Claim

Having recognized the appellant as having met the requirements for substitution, the Board will move on the substantive portion of the claim, entitlement to a rating in excess of 10 percent for service-connected chronic obstructive pulmonary disease (COPD) with bronchiectasis.  Essentially, the appellant contends that the evaluation assigned for the Veteran's COPD did not accurately reflect its severity.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  

While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Moreover, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2012).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.2 (2012).  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran was first granted entitlement to service connection for a lung condition in November 1955.  At that time a noncompensable rating was assigned.  In November 1976 that condition was recharacterized as chronic obstructive pulmonary disease (COPD).  The noncompensable rating was continued.  In a January 1999 rating decision the RO granted entitlement to a 10 percent rating for the Veteran's COPD with bronchiectasis, effective from October 9, 1998.  The Veteran filed the current claim asserting entitlement to a higher rating in October 2001.  

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), rating under these diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2012).  

The Final Rule Supplementary Information accompanying the above regulations, which became effective September 5, 1996, indicates that the test results to be used in determining the appropriate ratings are those produced after optimum therapy (i.e., prost-bronchodilator).  See Final Rule Supplemental Information, 61 Fed. Reg. at 46,720, 46,723 (Sept. 5, 1996). 

However, effective October 6, 2006, VA added provisions that clarify the use of pulmonary function test (PFT) results in evaluating respiratory conditions.  See 71 Fed. Reg. 52,459-01 (Sept. 5, 2006) (codified at 38 C.F.R. § 4.96(d)).  Seven provisions are found at 38 C.F.R. § 4.96(d), titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845".  If a Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method [DLCO (SB)] is not of record, evaluation should be based on alternative criteria as long as the examiner states by the DLCO(SB) test would not be useful or valid in a particular case.  When the PFT results are not consistent with clinical findings, evaluation should generally be based on the PFT results.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFT results.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test results that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  

Bronchiectasis is rated under Diagnostic Code 6601.  Under that diagnostic code a 10 percent rating is warranted for symptoms of an intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  A 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six weeks total duration per year, or near continuous findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis requiring antibiotic use almost continuously.  Incapacitating episodes are defined as episodes requiring best rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6601 (2012).  

Diagnostic Code 6601 also provides that bronchiectasis may be rated according to pulmonary impairment, as chronic bronchitis, under Diagnostic Code 6600.  The rating criteria for Diagnostic Code 6604, for chronic obstructive pulmonary disease (COPD), are identical to those of Diagnostic Code 6600.  38 C.F.R. § 4.97 (2012).

Under that diagnostic code, a 10 percent rating is warranted if the Forced Expiratory Volume in one second (FEV-1) is 71 to 80 percent of predicted value, the ratio of FEV-1/Forced Vital Capacity (FVC) is 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method [DLCO (SB)] is 66 to 80 percent predicted.  A 30 percent rating is warranted if FEV-1 is 56 to 70 percent of predicted value, or FEV-1/FVC is 56 to 70 percent, or if DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted if FEV-1 is between 40 and 55 of predicted value, or FEV-1/FVC is 40 to 55 percent, or DLCO (SB) is 40 to 55 percent predicted.  A 60 percent rating is also warranted where the maximum oxygen consumption is 15 to 20 ml/kg (with cardiorespiratory limit).  A 100 percent rating is warranted if FEV-1 is less than 40 percent of predicted value, or FEV-1/FVC is less than 40 percent, or if DLCO (SB) is less than 40 percent predicted.  A 100 percent rating is also warranted if maximum exercise capacity is less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation); or in the case of cor pulmonale (right heart failure); or in the case of right ventricular hypertrophy; or if there is pulmonary hypertension (shown by Echo or cardiac catheterization); or for episode(s) of acute respiratory failure; or if outpatient oxygen therapy is required.  

The relevant evidence of record consists of VA treatment records and both written and oral statements from the Veteran.  VA treatment records from August 2001 indicate that the Veteran was continuing to receive treatment for his COPD and bronchiectasis.  The Veteran reported having a cough productive of approximately a quarter of a cup of grayish sputum.  No cough was reported during the day and the Veteran denied any shortness of breath.  

In December 2001 the Veteran was afforded a VA examination in support of his claim.  The Veteran reported having smoked for 30 years and having quit in 1985.  He stated that his "lungs collapse," that he finds it difficult to breathe and that he coughs up between a quarter and a half of a cup of grayish phlegm each morning. He also stated that he gets short of breath and has to stop walking after approximately 150 feet.  The examiner noted that the Veteran did not use home oxygen, but did use three different types of inhalers on a daily basis.  Physical examination revealed a respiratory rate of 26-30.  Bilateral rhonchi were noted.  Pulmonary function testing results from January 2002 were found to be unreliable as the Veteran was unable to produce acceptable and reproducible spirometry data.  Suboptimal effort was noted.  Radiographic imagery showed that the Veteran's heart size was within the upper limits of normal.  

VA treatment records from April 2002 indicate that the Veteran reported for a pulmonary consultation.  The Veteran again reported coughing up grayish sputum in the morning and stated that he has a hacking cough during the day.  He denied shortness of breath.  The evaluating provider stated that he suspected that the Veteran's cough was related to severe reflux and possible aspiration.  Records from June 2002 indicate that the Veteran reported having had hemoptysis (blood-tingled sputum) for six to seven weeks on and off.  The Veteran underwent a bronchoscopy and had Home Oxygen Qualification Assessment.  Arterial blood gas testing and oximetry did not indicate oxygen titration at rest or with ambulation.  Records from September 2002 indicate that the Veteran still reported occasional hemoptysis.  The evaluating provider stated that the Veteran's PFTs were not considered with an obstructive abnormality, while chest x-rays suggested hyperinflation.  It was determined that there was no need for oxygen.  Records from December 2002 indicate that the Veteran had no hemoptysis or shortness of breath.  The Veteran did state that he brings up "blood" when he clears his throat some mornings.   

In February 2003 the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  During that hearing the Veteran stated that he had difficulty breathing at night and that he coughed up blood-tinged phlegm in the morning.  He stated that he had no appetite and had lost a great deal of weight.  He denied using antibiotics, but reported using two different types of inhalers.  He also denied having been hospitalized for his breathing.  

VA treatment records from January 2004 indicate that the Veteran was admitted for placement of a pacemaker.  There was no evidence of respiratory distress and oxygen saturation rates were 97 percent on room air.  The Veteran's lungs were clear to auscultation.  There were no reports of blood-tinged sputum.  Radiographic imagery from that time indicates that the Veteran's lungs were unremarkable except for suggestion of some fibrosis and emphysema.  Heart size was borderline.  

The Veteran was afforded an additional VA examination in support of his claim in October 2004.  During that examination the Veteran reported shortness of breath sometimes at rest and dyspnea on exertion.  He complained of shortness of breath after walking approximately 50 yards.  He stated that he has a chronic cough productive of grayish-looking sputum, bringing up two tablespoons to a quarter of a cup per day.  He denied hemoptysis and wheezing.  He stated that he has not had to make any emergency room visits and has not been hospitalized for his pulmonary disease.  Physical examination revealed a respiration rate of 20.  Decreased breath sounds were noted bilaterally, but there was no wheezing, rales or rhonchi.  Pulmonary function testing was performed, but the evaluating provider noted that it was a technically poor study.  FEV-1 was 48.1 percent of predicted and FEV-1/FVC was 81 percent of predicted.  

VA treatment records from August 2006 indicate that the Veteran reported dyspnea with exertion and sometimes at rest, lasting for about three to four minutes.  He denied having any wheezing during these episodes, but did report an occasional dry cough and chest pain.  Pulmonary function testing indicated spirometry within normal limits, with no obstruction, no small airway disease and no evidence of restrictive lung disease.  The evaluating provider stated that the Veteran's dyspnea was most likely related to his cardiac problems as studies and exams did not reveal significant lung disease.  Radiographic imagery from January 2007 showed that the Veteran's lungs were clear.  There was a pectus excavatum deformity and a pacemaker noted, but the heart, pulmonary vasculature and mediastinum were normal.  No acute cardiopulmonary abnormality was observed.  

In March 2007 the Veteran was afforded another VA examination in support of his claim.  The Veteran denied any hemoptysis, but reported using an inhaler to help with his breathing.  Physical examination revealed good excursion and good expansion bilaterally, without rhonchi or rales.  In an addendum the examiner indicated having reviewed the Veteran's claims file.  Pulmonary function testing from March 2007 revealed mild/borderline obstructive lung disease with a FEV-1/FVC of 71 percent.  DLCO was listed as reduced, but no numerical value was noted.  Forced volumes were within normal limits.  

VA treatment records from July 2007 indicate that the Veteran was admitted for chest pain and dyspnea.  He reported that his dyspnea had worsened over the previous week and that his exercise tolerance had been declining for the past three months.  The evaluating provider stated that he was unsure whether this was an exacerbation of the Veteran's underlying pulmonary pathology or was cardiogenic in nature, but that it was not likely an exacerbation due to the largely clear lung examination.  Treatment records from October 2007 indicate that the Veteran was seeking medical treatment outside the VA, though subsequent treatment records indicate that the Veteran's COPD was found to be stable. 

The Veteran was scheduled for a VA examination to obtain detailed pulmonary function testing numbers in July 2010, but he failed to report for this examination, stating that it was very difficult for him to make any scheduled appointments due to the deterioration of his health.  

After a thorough review of the entirety of the evidence of record relevant to the period on appeal, the Board has determined that the evidence does not support a rating in excess of 10 percent for the Veteran's COPD with bronchiectasis for any time during the period on appeal.  As noted above, a rating in excess of 10 percent under Diagnostic Code 6601 requires incapacitating episodes of two to four weeks total duration per year or fairly productive cough with sputum that is at time purulent and requires prolonged antibiotic usage more than twice a year.  In the alternative, or under Diagnostic Code 6604, a rating in excess of 10 percent may be assigned for pulmonary function testing numbers showing FEV-1 of 56 to 70 percent of predicted value, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent predicted.  The evidence of record does not indicate that any of these criteria were met at any time during the period currently on appeal.  The Board does note that there was an episode of report blood-tinged sputum in 2002 and 2003, but this was found to be likely related to reflux.  Moreover, at no point did the Veteran require prolonged antibiotic usage, a finding required for a rating in excess of 10 percent under Diagnostic Code 6601.  

The Board also notes that prior to the Veteran's death it was determined that another VA examination was necessary due to inadequate pulmonary function testing results.  The Board's repeated efforts to afford the Veteran a VA examination were not completed, although the Board does observe that such an examination was scheduled by the RO and that the Veteran failed to report due to his failing health.  

The Veteran was unable to report for another VA examination prior to his death in July 2011.  The evidence of record from the relevant time period do not contain the results of pulmonary function tests showing symptomatology required for a rating in excess of 10 percent.  Applying the results that are available to the rating criteria shows that the Veteran did not meet the requirements for a rating in excess of 10 percent.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1) (2012).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's COPD with bronchiectasis required frequent hospitalization, or that manifestations of that disability at any point exceeded those contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet App 111 (2008).  Therefore, referral for the assignment of an extraschedular evaluation in this case is not in order.  

In sum, the record does not indicate that the Veteran's COPD with bronchiectasis warranted a rating in excess of 10 percent for any time during the period on appeal.  To the extent that the appellant argues that a higher rating is warranted, the Board places greater probative value to the clinical findings and opinions by VA examiners who have greater expertise and training than the appellant in evaluating the extent of the respiratory disability in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).



ORDER

The appellant is recognized as the substitute to the deceased Veteran in the matter of entitlement to a rating in excess of 10 percent for service-connected chronic obstructive pulmonary disease (COPD) with bronchiectasis.  

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected chronic obstructive pulmonary disease (COPD) with bronchiectasis is denied. 



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


